Case: 13-30027       Document: 00512326222           Page: 1    Date Filed: 07/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                              FILED
                                                                             July 30, 2013
                                     No. 13-30027
                                   Summary Calendar                          Lyle W. Cayce
                                                                                  Clerk

DAVID LYNN STAPLEMAN, also known as David Stapleton,

                                                   Plaintiff - Appellant

v.

DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS; JIMMY
LEBLANC; LIBBY TIGNER; RODNEY SLAY; BEAU HUNANDY; JEFFERY
GASPARD,

                                                   Defendants - Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:12-CV-823


Before KING, BARKSDALE, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, David Lynn Stapleman,
Louisiana prisoner # 239476, appeals the district court’s ruling his 42 U.S.C.
§ 1983 complaint, which sought monetary damages based on defendants’




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 13-30027     Document: 00512326222      Page: 2   Date Filed: 07/30/2013

                                  No. 13-30027

alleged deliberately refusing to calculate his sentence correctly, was frivolous
and failed to state a claim for which relief may be granted.
      No later than 9 December 2010, a commissioner of the Louisiana 19th
Judicial District Court ordered the Department of Public Safety and
Corrections to correct Stapleman’s prison records to give him credit for 18
months of a five-year sentence imposed in 1998 in Docket No. 35478. There is
no error in the court’s determining Stapleman’s claim accrued under Heck v.
Humphrey, 512 U.S. 477, 486-87 (1994), on that date, and that the instant
complaint, filed in district court on 4 April 2012, was untimely. See Owens v.
Okure, 488 U.S. 235, 249-50 (1989) (“[W]here state law provides multiple
statutes of limitations for personal injury actions, courts considering § 1983
claims should borrow the general or residual statute for personal injury
actions”.); Elzy v. Roberson, 868 F.2d 793, 794-95 (5th Cir. 1989) (applying
Louisiana’s one-year prescriptive period for personal-injury actions to plaintiff’s
§ 1983 claim).     Stapleman has not established equitable tolling of the
limitations period is warranted. E.g., Cruz v. Louisiana, 528 F.3d 375, 378 &
n.7 (5th Cir. 2008); Barber v. Emp’rs Ins. Co., 97 So. 3d 454, 464 (La. Ct. App.
2012) (if complaint is facially untimely, Louisiana law places burden on plaintiff
to establish prescription has been interrupted or suspended).
      AFFIRMED.




                                        2